DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “at least one of” in line 3 of the claim. It is unclear how the claim should be interpreted. Applicant has presented the remarks stating the claim should be interpreted as the at least one positioner either moves the skirt distally, expands the skirt radially or performs both movements. However, the claim language presently use is clumsy and makes the claim difficult to understand. The phrase “at least one of moves the skirt….” does not make it clear what the positioner is designed to do. Applicant’s interpretation of the claim is acknowledged and will be used in the art rejection of the claims. However, it is suggested the claim language itself be amended in order to provide greater clarity to an outside reader. Applicant’s remarks provided language and interpretation that could be used in the claims that would help provide greater clarity. See language below: 
“the at least one positioner either (a) moves the skirt distally, (b) expands the skirt radially, or (c) moves the skirt distally and expands the skirt radially”
This language provides greater clarity to the claims than the currently recited limitations and would prevent future confusion of the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassab et al. (US 2011/0144572 A1).
Regarding claim 1, Kassab discloses a surgical device for accessing a pericardial space of a patient (see Title and Abstract), comprising: an elongated, generally tubular body (2342, Fig. 23) including a proximal end (“proximal end” is inherent) and a distal end (the end towards the skirt 2326) the tubular body including at least one longitudinal channel extending from the proximal end to the distal end (lumen within 2342 as shown in Fig. 23); a handle (2316) disposed at the proximal end of the tubular body; and a selectively deployable suction skirt (2326) extending from a suction tube (2302), the selectively deployable suction skirt movable between a retracted configuration in which the skirt is radially contracted and an extended configuration in which the skirt is radially expanded ([0190], [0191]) and includes a distal edge (at 2330) defining a distal opening (as seen in Fig. 23); a plurality of positioners (steering wires 2310, [0179]-[0185]) operatively coupled to the skirt and independently repositionable with respect to the suction tube ([0179]-[0185], two sets of steering wires that are operated by two separate handle elements 2320 are used and can operate one steering wire independently of the other steering wire), the plurality of positioners configured to facilitate repositioning of the skirt between the retracted configuration and the extended configuration ([0179]-[0185]) wherein, in the extended configuration, the distal edge of the skirt is configured to sealingly engage a surface of a tissue layer ([0188], [0190]), the distal opening of the skirt is diametrically wider than the distal end of the tubular body (see Fig. 23) and the skirt is configured to accept a portion of the tissue layer proximally therein when suction is applied to the skirt via the tubular body ([0188], [0190], additionally configured to language implies the structure must only be capable of performing the recited function. Thus, because the skirt is designed to seal around a patient tissue and provide suction it would be capable of accepting a portion of the tissue layer).
Regarding claim 2, Kassab discloses the device of claim 1 as discussed above. Kassab further discloses that in the retracted configuration, the skirt is at least partially within the tubular body ([0191]) and wherein, in the extended configuration, the skirt extends distally beyond the distal end of the tubular body (see fig. 23, element 2326 is the skirt that extends beyond the tubular body 2342).
Regarding claim 3, Kassab discloses the device of claim 1 as discussed above. Kassab further discloses that in the extended configuration, the skirt is generally frustoconical (see 2326 in Fig. 23, [0027], [0190]).
With regard to claim 4 and 5, Kassab discloses a surgical device for accessing a pericardial space of a patient (see Title and Abstract), comprising: an elongated, generally tubular body (2342, Fig. 23) including a proximal end (“proximal end” is inherent) and a distal end (the end towards the skirt 2326) the tubular body including at least one longitudinal channel extending from the proximal end to the distal end (lumen within 2342 as shown in Fig. 23); a handle (2316) disposed at the proximal end of the tubular body and including an actuator (2320); and a selectively deployable suction skirt (2326/2302), the selectively deployable suction skirt movable between a retracted configuration in which the skirt is radially contracted and an extended configuration in which the skirt is radially expanded ([0190], [0191]) and includes a distal edge (at 2330) defining a distal opening (as seen in Fig. 23); wherein, in the extended configuration, the distal edge of the skirt is configured to sealingly engage a surface of a tissue layer ([0188], [0190]), the distal opening of the skirt is diametrically wider than the distal end of the tubular body (see Fig. 23) and the skirt is configured to accept a portion of the tissue layer proximally therein when suction is applied to the skirt via the tubular body ([0188], [0190], additionally configured to language implies the structure must only be capable of performing the recited function. Thus, because the skirt is designed to seal around a patient tissue and provide suction it would be capable of accepting a portion of the tissue layer) and wherein the skirt includes a positioner (2310, considered part of the skirt as it is connected with the suction tube 2302 that is a part of the skirt structure) operatively coupled to the actuator (2320), wherein the positioner is configured to move the skirt between the retracted configuration and the extended configuration ([0179]-[0185]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2011/0144572 A1).
Regarding claim 6, Kassab discloses the device of claim 1 as discussed above. Kassab further discloses that the suction skirt is notably larger than tubular body as shown in Fig. 23. Additionally, Kassab discloses that having a larger diameter suction skirt allows for engagement with a larger surface area of a tissue, thus allowing for a better reversible engagement of tissue when vacuum is applied and for more effective engagement of tissue (see [0188]).
Kassab does not expressly disclose that in the extended configuration, a width of the distal opening of the skirt is at least about 1.5 times a width of the distal end of the tubular body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab to incorporate the further teachings of Kassab by including a width of the distal opening of the skirt being at least about 1.5 times a width of the distal end of the tubular body. Doing so would allow for engagement with a larger surface area of a tissue, thus allowing for a better reversible engagement of tissue when vacuum is applied and for more effective engagement of tissue (Kassab, [0188]).
Additionally, Kassab discloses the claimed invention except for where a width of the distal opening of the skirt is at least about 1.5 times a width of the distal end of the tubular body. It would have been an obvious matter of design choice to make the width of the distal opening of the skirt at least about 1.5 times a width of the distal end of the tubular body, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV)(A).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Kassab to include a width of the distal opening of the skirt being at least about 1.5 times a width of the distal end of the tubular body since Applicant has not disclosed that having a width of the distal opening of the skirt being at least about 1.5 times a width of the distal end of the tubular body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the width of the distal opening of the skirt being at least about 1.5 times the width of the distal end of the tubular body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2011/0144572 A1) in view of Chin (US 2008/0306333 A1).	
Regarding claim 7, Kassab discloses the device of claim 1 as discussed above, and includes a channel that would be capable of housing an obturator or other device.
Chin teaches using a catheter type device (Fig. 1c) with lumen for delivery of an obturator (108) sized to be received within the longitudinal channel of the catheter where the obturator comprises a distally oriented, at least partially transparent blunt tipped dissecting point (104) and an endoscope (130) arranged to view the point ([0148]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kassab to include an obturator and endoscope as taught by Chin for the purpose of viewing the device in the body while in use for accurate placement of the device at the treatment area ([0148]).

 	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2011/0144572 A1) in view of Arevalos et al. (WO 2018/148456 A1; hereinafter Arevalos).
Regarding claim 8, Kassab discloses the device of claim 1 as discussed above. Kassab does not disclose that the skirt is constructed of nitinol wires braided into a mesh at least partially covered in silicone.
A first embodiment of Arevalos, shown in Figs. 61A and 618, teaches a nitinol mesh skirt can be a useful tissue stabilizer that is capable of self-expansion (see [0216]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab to incorporate the teachings of Arevalos by modifying the skirt of Kassab to be constructed of nitinol wires braided into a mesh. Since both the skirt of Kassab (see [0131]) and the skirt of Arevalos (see [0216]) are tissue stabilizers, doing so would allow the skirt to self-expand in the extended configuration, which can be useful in pericardial applications (Arevalos, [0216]).
The modified device of Kassab in view of a first embodiment of Arevalos does not expressly teach that the nitinol mesh skirt is at least partially covered in silicone.
 A second embodiment of Arevalos, shown in Fig. 75A-75E, teaches that a silicone coating over components of the device that are in close contact with the pericardium can be useful in protecting the tissue from inadvertent puncture (see [0198]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Kassab in view of a first embodiment of Arevalos to incorporate the further teachings in view of a second embodiment of Arevalos by modifying the skirt of the modified device of Kassab in view of a first embodiment of Arevalos to be at least partially covered in silicone. Doing so would help prevent internal organs, such as heart tissues, from being punctured by the suction skirt (Arevalos, [0198)]).
The modified device of Kassab in view of Arevalos will hereinafter be referred to as the combination of Kassab and Arevalos.
Regarding claim 9, the combination of Kassab and Arevalos teaches the device of claim 8 as discussed above. The combination of Kassab and Arevalos does not expressly teach that at least some of the wires of the mesh are oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially. However, the first embodiment of Arevalos as shown in Figs. 61A and 61B further teaches that at least some of the wires of the mesh are oriented at about 45 degrees (see “8” in Annotated Fig. 61A below) with respect to a longitudinal axis (see “longitudinal axis” in Annotated Fig. 61A below) of a tubular body (see “tubular body” in Annotated Fig. 61A below) such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially (see shape of 6104 in Figs. 61A and 618, also see [0216]).

    PNG
    media_image1.png
    391
    677
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kassab and Arevalos to incorporate the further teachings of the first embodiment of Arevalos by including at least some of the wires of the mesh are oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially. Doing so would allow for expansion of the nitinol mesh into various shapes, such as disc, bulb, or plug-like shapes, which can be useful for tissue stabilizer applications (Arevalos, [0216]).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the combination of Kassab and Arevalos to include at least some of the wires of the mesh being oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially, since Applicant has not disclosed that having at least some of the wires of the mesh being oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of at least some of the wires of the mesh being oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the 112(b) rejection. Claim 5 remains rejected under 112(b) as being unclear as to the limitation of “the at least one positioner at least one of moves the skirt distally and expands the skirt radially.” Applicant’s remarks regarding this limitation is taken into consideration and is being used as the interpretation taken for the art rejection. However, the claim language requires an amendment to provide definite clarity to the claims (see suggested language above). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783